UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-4065


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DAVID CORBETT STEVENS,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:06-cr-00217-RBH-1)


Submitted:    August 24, 2009                 Decided:   September 2, 2009


Before WILKINSON and      DUNCAN,    Circuit     Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


William I. Diggs, THE LAW FIRM OF WILLIAM I. DIGGS, Myrtle
Beach, South Carolina, for Appellant.   Rose Mary Sheppard
Parham, Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Pursuant to a plea agreement, David Corbett Stevens

pled       guilty      to    possession       of   a   firearm       and    ammunition          by   a

convicted         felon,        in    violation        of     18     U.S.C.       §§ 922(g)(1),

924(a)(2) & (e) (2006) (Count One), and stealing a firearm, in

violation         of    18    U.S.C.        § 924(l)    (2006)        (Count      Two). ∗         The

district       court        found     that    Stevens       qualified       for     an       enhanced

sentence under the Armed Career Criminal Act (“ACCA”), 18 U.S.C.

§ 924(e), and sentenced him to 180 months’ imprisonment on Count

One    and    a     concurrent        120    months’     imprisonment          on    Count      Two.

Stevens timely appealed.                Stevens’            counsel        filed         a     brief

pursuant       to      Anders    v.    California,          386     U.S.   738      (1967),      and

Stevens filed a pro se supplemental brief, challenging Stevens’

designation as an armed career criminal.

               Under § 924(e), a defendant convicted under § 922(g)

who has three prior convictions for either violent felonies or

serious drug offenses is considered an armed career criminal and

is subject to enhanced penalties.                       The district court relied on

four prior North Carolina state convictions to designate Stevens

as    an    armed      career        criminal:         three       felonious      breaking       and

entering convictions and a conviction for escape.

       ∗
       We find that the district court substantially complied
with Rule 11 of the Federal Rules of Criminal Procedure in
accepting Stevens’ guilty plea.



                                                   2
             Counsel contends that two of the felonious breaking

and    entering       convictions       should    not     have      been       counted        as

predicate offenses for purposes of designating Stevens as an

armed career criminal because he was seventeen when he committed

the crimes.       However, because Stevens was tried as an adult and

the offenses were punishable by more than one year in prison,

the fact that he was a juvenile at the time of the offenses is

not relevant for purposes of § 924(e).                   United States v. Lender,

985 F.2d 151, 155-56 (4th Cir. 1993).

             Stevens argues in his pro se supplemental brief that

one of his felonious breaking and entering convictions did not

qualify    as     a    predicate      offense    because       it   did     not        involve

breaking into a residence.                This court has held that a North

Carolina     conviction        for    breaking    and    entering         is       a   violent

felony for purposes of the ACCA.                 United States v. Thompson, 421

F.3d    278,     283-84       (4th    Cir.   2005).        Accordingly,                Stevens’

argument is without merit.

             Next, Stevens argues in his pro se supplemental brief

that   his      prior       larceny     conviction      does     not     qualify         as   a

predicate offense under the ACCA.                  However, the district court

did not count this conviction as a predicate offense.

             Finally,         Stevens     challenges      the       district           court’s

finding    that       his   escape    conviction      qualified        as      a   predicate

offense    for    purposes       of   designating       him    as   an      armed       career

                                             3
criminal.      Assuming     without       deciding    that    Stevens’    escape

conviction would not qualify as a predicate offense, Stevens

still has three predicate offenses that qualify him as an armed

career   criminal,     namely       his       three   North   Carolina     state

convictions for felonious breaking and entering.                  We therefore

conclude that no constitutional error occurred in applying the

armed career criminal statute in this case.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Stevens’ convictions and sentence.                         This

court requires that counsel inform Stevens, in writing, of the

right to petition the Supreme Court of the United States for

further review.      If Stevens requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.      Counsel’s motion must state that a copy thereof

was served on Stevens.        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the   court     and      argument   would   not    aid   the

decisional process.



                                                                         AFFIRMED




                                          4